The opinion of the court was delivered by
Lowrie, J.
— The testatrix gives all the real and personal estate *237to her executors in trust, and of course she did not die intestate as to any part of it, and the word estate dispenses with the necessity of words of inheritance even without our Statute of Wills.
The trust is to pay the rents- and profits to certain persons; and,- since a gift of the rents and profits of a thing is equivalent to a gift of the thing itself, the executors hold the property itself for the' beneficiaries, who are thus vested with the equitable title to it.
The rents and profits in the present- case were to be divided, as received, into equal half parts, one of which was to- be paid to1 Mrs. Yan Rensselaer for her separate use, and the ether to her children. It follows, then, that the equitable title to one-half of the property was vested’in Mrs. Yan Rensselaer, and t© the other half in her children. And, since equitable estates descend with us in the same manner as legal estates, when Mrs. Yan Rensselaer died, her husband became entitled to her portion of the trust estate, absolutely so far as it consisted of personal property, and, of course, to a life estate in her share of the real property.
If there were any doubt as to the inheritable quality of the trust estate, for want of words of inheritance in describing the beneficiaries, that could affect only the real estate. Suppose the doubt well founded, then the equitable devisees took but a life estate in the real property under the will, and Mrs. Yan Rensselaer had the reversion as heir-at-law, and this view would only make the matters worse for her children, the other devisees. The true view of the case is the first above presented, and the decree below is in accordance with it. JThe case relates only to the personal property; but we have not distinguished it in our remarks, becáuse the parties desired us not to do it.
Decree affirmed at the appellant’s costs.